In The Court Of Appeals the state of Texas Fifth Court of
Appeals 600 Commerce Street, suite 200 Dallas, Texas

                                                                       FILED IW
                              RE: CaseNO.05-14-01303-CV                Court of Appeals
                                                                          FEB 1 7 Z015
                                                                           Lisa Matz
                                                                        Clerk, 5th District

John Williams

Appellant/ plaintiff/ prose
       V.

Dart Transit

Defendant

                                    Appellant Brief


Into Court comes now appellant and files this brief and shows the following in support therefor:


                                          Introduction

Appellant is suing Defendant for personal injuries that arose from being struck by abiker after
exiting Defendant's Green Line train at Victory Station in Dallas, Dallas County Texas.
Plaintiffs Original petition.




Williams. J.V. Dart Transit pageloffj^,
                                                                                              \\)alv]
                  In The Court Of Appeals the State Of Texas
          Fifth Court of Appeals 600 Commerce Street, suite 200
                             Dallas, Texas 75202



RE:    CaseNO.05-14-01303-CV

Trial Court appealed from County Court at Law No.2 location on the fifth floor
Trial Court Case NO. CC-14-00720-B




                                           Parties Involved:



Appellant / plaintiff/ prose                                                  Defendant


   John E. Williams                                                      Dart Transit System

5108 Brentwood stair road                                               1401 Pacific Avenue

Fort Worth, Texas 76112                                                 Dallas, Texas 75266-7255

Ph.682-240-4618 or 682-999-1039                                          Counsel Joycell Hollins

Jewilli ams676@mnail.com                                       fax 214-749-3660 ph. 214-749-3088
                                                                               jhoUins@dart.org




 Williams J .V. Dart Transit page of


 Williams J .V. Dart Transit page ^of4^L
                              Statement of the case:

                   Case NO. 05-14-01303-CV

RE:




For the record.



       This action is taken against Dart Transit for negligence, and premises liability due to the
alleged defect that proximately caused appellant's injuries. Appellant's complaint is that Dart
Transit has failed to warn, orreduce risk for their boarding and exiting passengers byposting
warning signs eliminating, roller blading, skating, skate boarding, horse playing, and bike riding
near, and or around the platform where passengers may board and exit the train; therefore, I was
struck by an adult bike rider racing top speed on apacked platform of people, and Iwas thrown
into aparked train and suffered injuries due to the lack ofwarning signs.




 Williams J .V. Dart Transit page   loiJX
                                Summary of the argument:



  Texas Courts have consistently required a nexus between the condition, or use of property and

injury. Inplaintiffs plea to the trial court did, in fact establish a nexus between the plaintiffs

injuries and the condition of defendant Dart's property. Defendant motion ofjurisdiction was

ruled favored under Tex.Civ.Prac. & rem. Code section 101.021(2) of a governmental entity and

amajor subdivision ofTexas created by the Texas Transportation code, and should be entitled to
all governmental immunity, and all types offunding. Unless, State waived. Governmental
functions are imposed on a city by law as part ofthe State's sovereignty in interest ofthe general
public (1) involving for providing for health, (2) involving for providing for safety, and welfare
for the general public. Governmental functions involves; policeman, fireman protection, health,
sanitation services, parks, zoos, zoning, and animal control see Tex.Civ.Prac.& Rem. Code
section 101.0215(a). The court must look at the full terms ofthe act to fairly divide the scope of
the waiver.




 Williams J.V. Dart Transit page^f 2Q
                        INDEX OF AUTHORITIES

Governmental Functions:

Texas. Civ.Prac. & Rem. Code section 101.0215(b) It is important to note that the list of 36

governmental functions is excursive, while the list ofproprietary functions is not this means that,

for the purposes of the act, only these 36 specifically enumerated activities are considered
governmental functions. Conversely, even though the statue list three activities as "proprietary
fiinctions the reality is that, for the purposes ofthe act, any activity that the city engages in that is
not listed as a governmental function is considered proprietary innature. If a proprietary function
is involved, and liability is established there is no limit to the amount ofdamages that may be

awarded. Governmental Functions are those functions that are imposed on a city by law and are

given to the city by the state, as part ofthe state's sovereignty, to be exercised by the city in the
interest ofthe general public.(l) governmental functions involve providing for health, safety, and
welfare ofthe general public. Examples ofgovernmental functions include (1) policemen
women, and fire men women fire protection, health, and sanitation, services, parks, zoos, zoning,
and animal control. TEX.Civ.Prac.& Rem. Code. 101.0215(a)




Williams. J.V. DartTransit page 5of \X

                                                                                                 (Date!
                                 Issues Presented

    Plaintiff was a passenger on the Dart train (green line) at thetime theincident accident

injury occurred. Plaintiffwas on defendant Dart premises a public transportation bus, and train
station forthe mutual benefit of being transported from oneplace to the next on a "public

transportation operated facility as a paying customer, and passenger at the time ofthe injury.
Defendant owed plaintiff a duty to exercise ordinary care to keep the premises in reasonably safe
condition, such as inspect the premises to discover lost, orleft behind items suspect items, latent,
defects, and generally make public area safe for travelers, or give an adequate warning ofany
type of danger regarding Dart's premises with posted warning signs necessary.

    (Article 1196) Where in all suits brought by or against any of the counties or incorporated
cities, towns, or villages shall be by or against it in its corporate name. Defendant's conduct, and
that ofits agents, servants, and all employees acting within the scope oftheir employment,
constituted amajor breach ofthe duty ofordinary care owed by defendant (Dart) knew, or
should have known that this unsafe condition could cause an unreasonable risk ofharm to its
customers/passengers, that aboard, and exit trains specify e.g., defendant (Dart) knew ,or should
have known that this unsafe condition could cause an unreasonable risk ofharm to its customers/
passengers, such as the plaintiff who would exit the train Dart's green line at victory station at
the American airline center without knowledge ofan adult bike rider racing along on the
platform where passengers do about, and exit the train near the train doors, and did in fact strike
 the plaintiffwhile he was exiting the train at Darts' Victory station American Airline Center.
 Defendant failed to exercise ordinary care to try to reduce, or totally eliminate this risk, or warn

 Williams J .V. Dart Transit pagepassengers aboard regarding it inthat defendant negligently did not post the proper signs stating
no, roller blading, skating, skate boarding, horse playing around, and no bike riding near and

around the area of the platform where passengers mayboard, and exit trains.

    (Article 1197) 1201.Where in suits for recovery or personal property debts or damages, and
suits for title orfor the possession oflands, orfor any right attached to or growing out ofthe
same, orfor any injury or damages done thereto, may beinstituted by executors, administrators
or guardians. Petitioner's injuries took place in the following manner as Plaintiff exited the
(Green line) Train at Victory Station at American Airlines center onlO-18-2013 at around
6:53pm as the doors ofthe train opened up plaintiff apassenger aboard the train exited the train,
and turned to the left, and took two steps southward before I was run over byan adult bike that

was racing southward coming full speed from the north just behind the plaintiff, and did in fact
hit the plaintiff at full force to the upper left leg where plaintiff suffered an inward deep grown
strained due to the untimely incident accident, and pushing the plaintiff into the train the plaintiff
lost his big blue bag that had his leather coat in it the impact from the biker caused the blue bag
to be thrown under the train the blue bag was on the plaintiffs back before he was hit, and dizzy
from the sudden impact, after coming to his scenes the plaintiff was looking for his blue bag that
had gone under the train and almost reached under the train to retrieve the blue bag. Plaintiff
soon after checked himself into alocal hospital Presbyterian in Denton, Texas where I learned of
my condition to my upper left leg Ireceived apair of leg supports. On the 24th day of October,
2013 I contacted Dart and reported what happened. On the 26th day ofNovember 2013 I
rechecked myself into (JPS) hospital in Fort Worth Texas where plaintiffresides. Plaintiffs
 meds were refilled, and Ireceived acane to help support my balance, stand, and walk normally.




 Williams J .V. Dart Transit page /of il
                           Basis of appellate Jurisdiction

Hereby, immunity under the tort claims act in 1969. Texas legislature enacted the Texas tort

claims actthat waived sovereign immunity for a governmental unit the state is liable for. (1)

Property damage. (2) Personal injury. (3) Death. Personal injury and death so caused bya
condition or use of tangible personal or property if the governmental unit would, were it a private

person, be liable to the claimant according to Texas law.

Proprietary functions are those functions that a city may perform inits discretion, and the
functions are performed to serve the interests ofthe inhabitants ofthe city. Examples of
proprietary functions include (1) Operation. (2). Maintenance of a public utility or amusements
owned and operated by a city. TEX.Civ.Prac.Rem.Code section 101.0215(b). under state law, the
distinction between governmental and proprietary functions is significant because the city's
liability for governmental function exists only to extent that ithas been waived under the act,
however, for proprietary functions, the city is liable to the same extent as aprivate entity or
individual. Furthermore, if a claim arises from an ordinary premises defect, " the governmental
unit owes the claimant only the duty that a private person owes a licensee on private property,

unless the claimant pays for the use ofthe premises. Id at section 101.022(a).

Plaintiff has established a waiver of immunity based on premises liability. Dart claims to be a
governmental entity, and political subdivision of the State of Texas, under chapter 452 of the
Texas Transportation code and entitled to governmental immunity unless specifically waived by
statues. The court must look at the full terms ofthe Act to determine the scope ofwaiver. Id.
Under section 101.021(2) of the Act, a governmental unit.


Williams. J.V. Dart Transit page^ of ]jL
                                                                                              | Date]
                     Effective date for appellant purpose



   1. Where in the judgment granting defendant plea to the jurisdiction is was signed October

       3, 2014.

   2. The notice ofappeals was served and filed on October the 10th day of 2014 from the

       countyat law NO.2 5th floor trial court case number CC-14-00720-B this cases was

       dismissed with prejudice. Liberty Mutual Ins. Co. v. Sharp. 874 S.W.2d 736, 737 TEX.

       App- Austin 1994, denied.




Williams J. V. DartTransit pagel of 13L


                                                                                              w
                                         Relief Statement

Wherefore, premises considered appellant seeks to move this court in its reasonable state of law

and do ask the form of relief due the plaintiffbe in the full amount allotted in the court of law. I

seek damages of $ 500,000. Which is halfmillion, and the necessary signs be posted for the

safety of all passengers/ customers, local or out of state travelers. Defendant hasbeen in

operation for well over 30 years in transportation as a service inside the city of greater Dallas

Texas also a municipality by definition.




Respectfully submitted,

              s?~ /Arjttfc**??-




 Williams J.V. Dart Transit page^of /^
                             Conclusion served by mail


John E. Williams                                             Joycell Hollins

5108 Brentwood Stair road                                 legal department bar# 24004493

Apt 106 Fort Worth Texas761112                                  1401 Pacific avenue 1st floor

Ph.682-240-4618                                            ph.214-749-3052 fax 214-749-0281

682-999-1039                                                E-mail jhollins@dart.org

E-mail jewilliams676@gmail.com




I hereby certify that I caused a copy ofthe foregoing to beserved byvia mail on defendant Dart
transit




Williams J .V. Dart Transit pageiof
                                        INDEX




   (1)   Appellant brief.
   (2)   Identity parties
   (3)   Statement of case
   (4)   Summary of argument
   (5)   Index of authorities
   (6) Issues presented
   (7)
   (8) Basis of appellate jurisdiction
   (9) Effective date appellate purpose
   MQ)                                          Relief statement.
   Mi)                                          Served on by mail
   M2)                                          Index.




Williams J. V. Dart Transit page^ofll


                                                                w